 In the Matter of FLORENCEPIPEFOUNDRY & MACHINE CO.andSTEELWORKERS ORGANIZING COMMITTEE,ON BEHALF OF ITSELF AND OFLODGE 2040,AMALGAMATEDASSOCIATIONOF IRON,STEEL AND TINWORKERSOF NORTH AMERICACaseNo. R-1460.Decided September13, 1939PipeFoundry and Machine Manufacturing Industry-Investigationof Repre-sentatives:controversyconcerning representation of employees;rivalorganiza-tions ; refusal ofcompany torecognize petitioning union as bargaining agentforemployees-Closed-Shop Contract:executed with rivalunionafter petitionfiled;partiesto the contracthad notice of petitioning union's demands forrecognition;record does not establishthat contractingunion represented amajority;no bar to investigationof representatives-UnitAppropriate forCollective Bargaining:all production and maintenance employeesof the com-pafiy, excluding foremen, clericalemployees,and employees whose duties areexclusivelysupervisory;agreement asto-Representatives:conflicting claims oftwo labororganizations;majority of employees signed upwith each of thetwo contestingunions-Election Ordered:eligibilityto vote determined by payroll next preceding the date of the closed-shop contract; stipulation as to.Mr. Weldon P. Monson,for the Board.Foulkrod, Sheppard, Porter, and Alexander,byMr. F. RaymondWadlinger,of Philadelphia, Pa., for the Company.Mr. M. H. Goldstein and Mr. Michael Harris,of Philadelphia, Pa.,for the S. W. O. C.Mr. Harry Stevensonof Cincinnati, 0., for the I. M. U.Mr. Leonard Lindquist,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn January 19, 1939, Steel Workers Organizing Committee, hereincalled the S. W. O. C., on behalf of itself and of Lodge 2040, Amal-gamated Association of Iron, Steel and Tin Workers of North Amer-ica, filed with the Regional Director for the Fourth Region (Philadel-phia, Pennsylvania) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofFlorence Pipe Foundry & Machine Co., Florence, New Jersey, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the National Labor15 N. L.R. B., No. 31.250 FLORENCE PIPE FOUNDRY & MACHINE CO.251RelationsAct, 49 Stat. 449, herein called the Act.On June 21, 1939,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice;On July 27, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theS.W. O. C., and upon International Molders Union of North America,herein called the I. M. U., a labor organization claiming to representemployees directly affected by the investigation.Pursuant to thenotice, a hearing was held on August 10 and 11, 1939, at Burlington,New Jersey, before Henry W. Schmidt, the Trial Examiner duly des-ignated by the Board.At the hearing, a petition to intervene filedby the I. M. U. on its own behalf and on behalf of its Local No. 12 wasgranted without objection.The I. M. U. moved that the proceedingsbe dismissed, and as a basis for its motion alleged that on January 30,1939, the Company and. the I. M. U. had entered into a closed-shopagreement and that the same was still in full force and effect. TheTrial Examiner did not rule on the motion. It is hereby denied. TheBoard, the Company, and the S. W. O. C. were represented by counsel,and the I. M. U. by a union official; all participated in the hearing.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall the parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds no prejudicial- errors were committed.The rulings arehereby affirmed.Subsequent to the hearing, the attorney for theCompany filed a brief which has been considered by the Board.Upon the entire record in the case, the Board makes the following :.FINDINGSOF FACT .I.THE BUSINESS OF THE COMPANYThe Company, a New Jersey corporation, with its plant and officelocated at Florence, New Jersey, is engaged in themanufacture, sale,and distribution of cast-iron pipes and fittings, fire hydrants andvalves, and hydraulic machinery.The principal raw materials usedare pig iron, scrap iron, coal, coke, sand, fuel oil, brass, copper, steelcastings, and forgings, approximately 80 per cent of which are ob-tained from States other than New Jersey. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the year 1938 the Company employed an average of 689persons with a total pay roll of $1,017,841.56.The total net sales ofthe Company's products- during the year 1938 amounted to $2,737,-613.17, and approximately 81 per cent of the finished products wereshipped outside the State of New Jersey.II. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organization affili-ated with the Congress of Industrial Organizations.Lodge 2040,Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, represented by Steel Workers Organizing Committee in thiscase, is a labor organization, affiliated with Steel Workers OrganizingCommittee and the Congress of Industrial Organizations, admittingto membership all employees engaged in the manufacturing processesof the Company other than supervisory and clerical employees.International Molders Union of. North America is a labor organiza-tion affiliated with the American Federation of Labor. Local No. 12of International' Molders Union of North America is a labor organi-zation apparently admitting to its membership all production andmaintenance employees of the Company.in. THE QUESTION CONCERNING REPRESENTATIONOn November 9, 1938, the Company, at the request of the I. M. U.,checked the membership cards of the I. M. U. against the Company'spay roll and found that on that date the I. M. U. did not represent amajority of the employees in the appropriate unit.However, afterchecking again on December 30, 1938, the Company was satisfied thatthe I. M. U. did represent a majority, and negotiations between thesetwo parties continued until January 30, 1939, when the Company andthe I. M. U. concluded a closed-shop agreement to become, effective onthat date and to remain in effect for 1 year.From November 1, 1938, until the contract with the I. M. U. wasexecuted, the S. W. O. C. presented to the Company repeated demandsfor recognition and negotiation based upon claims that it represented amajority of the Company's employees.The Company refused thesedemands, asserting that it was not satisfied that the S. W. O. C. didrepresent a majority.On January 19, 1939, the S. W. O. C. filed its petition for investiga-tion and certification pursuant to Section 9 (c) of the Act.A meetingbetween the I. M. U. and the S. W. O. C. for purposes of arranging fora consent election was scheduled to take place on January 25, 1939, atthe Regional Office for the Fourth Region.Representatives of theS.W. O. C. appeared for that meeting, but no one appeared for theI.M.U. FLORENCE PIPE FOUNDRY & MACHINE CO.253At the time of the execution of the closed-shop agreement, each of the`contending labor organizations, on the basis of its signed membershipcards, had been designated as bargaining representative by a majorityof employees within the unit hereinafter found to be appropriate.For the following reasons the closed-shop agreement executed be-tween the Company and the I. M. U. on January 30, 1939, constitutesno bar to the present proceedings : (1) The contract was entered intoafter the S. W. 0. C. had filed a petition for investigation and cer-tification under Section 9 (c) of the Act; I (2) prior to the executionof the contract, the Company and the I. M. U. had notice that the S. W.0. C. claimed to have been designated by a majority of the Company'semployees as their sole bargaining agent; and (3) at the time the con-tract was entered into a substantial majority of employees in the appro-priate unit had signed membership cards in each of the two contestingunions, and hence, the record does not establish that the I. M. U. wasthe chosen majority representative at that date.2We find that a question has arisen concerning representation of em-ployees of the Company.,IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of 'the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THEAPPROPRIATE UNITAt the hearing the parties stipulated that the unit appropriate forbargaining purposes should include all production and maintenanceemployees of the Company, excluding foremen, clerical employees, andemployees whose duties are exclusively supervisory.We see no reasonfor departing from this agreed unit.1SeeMatter of Hirsch Shirt Corporationand _United Garment Workers of America(Affiliated with the A. F. of L.),12 N. L. R. B. 553;Matter of American-West AfricanLine, Inc.andNational Marine Engineers'Beneficial Association,4 N. L. R. B. 1086.2 SeeMatter of Rils Manufacturing Corp.andUnitedElectrical,Radio & Machine Work-ers of America(C. I. O.);Matterof Rils NoveltyManufacturingCo., Columbia&GreeneAvenaaes,Newark, N. J.andAmerican Federation of Labor,11 N. L. R. B. 696; Matterof ColonieFibre Company,Inc.andCohoes KnitGoodsWorkers Union No. 41514, A. F.of L., 9 N.L. R. B. 658.8 At the hearing the parties (including theI.M. U.) stipulatedthat a question affectingcommercehad arisen concerningthe representationof employeesof the .Company. 254DECISIONS OF NATIONAL LABOR. RELATIONS BOARDWe accordingly find that the production and maintenance employeesof the Company, excluding foremen, clerical employees, and employeeswhose duties are exclusively supervisory, constitute a unit appropriatefor purposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and. otherwise effectuate thepolicies of the Act.VI. THEDETERMINATIONOF REPRESENTATIVESAS we have stated, a substantial majority of the employees in theappropriate unit have signed membership cards in each of the twocontesting unions, some of the employees having signed cards for bothunions.On the basis of such cards each of the two unions claims theright to act as exclusive bargaining agent for the Company's em-ployees.Under the circumstances, an election by secret ballotis neces-sary to resolve the question concerning representation which has arisen.We shall, accordingly, direct that such an election be held.At the hearing the two contesting unions stipulated that if an elec-tion were directed, only those present employees in the appropriateunit who were on the Company's pay roll for the week ending January27,1939, should be eligible to vote.Apparently, the week ending Jan-uary 27, 1939, represents a normal production period whenapproxi-mately 556 workers in the appropriate unit were employed, and it doesnot appear that there has been any substantial turnover of the Com-pany's employees since that period. 'For the determination of the ques-tion of eligibility, we shall adopt the pay-roll period fixed in the stipu-lation between the two unions which, in effect, limits voting rights tothose persons who were in the Company's employ before the closed-shop contract between the Company and the I. M. U. was executed.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Florence Pipe Foundry & Machine Co.,Florence, New Jersey, within the meaning ofSection 9(c) and Section2 (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding foremen, clerical employees, and employees whose duties areexclusively supervisory, constitute a unit appropriate for the purposesof collective'bargaining, within themeaning ofSection 9 (b) of theNational LaborRelations Act.. FLORENCE PIPE FOUNDRY &MACHINE CO.255DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is hereby .DIRECTED that, as a part of the investigation ordered by theBoard to ascertain representatives for the purposes of collective bar-gaining with Florence Pipe Foundry & Machine, Co., Florence, NewJersey, an election by secret ballot shall be conducted within fif-teen (15) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among all the production and maintenance employees ofthe Florence Pipe Foundry & Machine Co., Florence, New Jersey,who were employed by the Company during the week ending Janu-'ary 27, 1939, including employees who did not work during such pay-roll period because they were ill or on vacation, and employees whowere then or have since been temporarily laid off, but excluding fore-men, clerical employees, and employees whose duties are exclusivelysupervisory, and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented byLodge 2040, Amalgamated Association of Iron, Steel and Tin Workersof North America, affiliated with the Steel Workers Organizing Com-mittee and the Congress of Industrial Organizations, or by LocalNo. 12 of the International Molders Union of North America, affiliatedwith the American Federation of Labor, or by neither, for the pur-poses of collective bargaining.